Action upon a policy of accident and health insurance issued by the defendant to plaintiff to recover disability benefits of $200 per month for a period of four months commencing June 17, 1934. Determination of Appellate Term reversing an order of the Municipal Court, Manhattan, Tenth District, and granting defendant’s motion for summary judgment dismissing the complaint on the merits, unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., Glennon, Untermyer, Dore and Cohn, JJ.